REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed 05/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-20 are allowed over the prior art of record.
Information Disclosure Statement
The new information disclosure statement(s) (IDS) submitted on 05/17/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement(s) has/have been considered by the examiner.
Response to Arguments
Applicant’s arguments/remarks filed on 05/17/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the 112(f) interpretations, applicant does not acquiesce with the interpretations, but applicant does not provide any reasons/evidence as to why applicant does not acquiesce. Applicant does not want to invoke 112(f), yet applicant wants the examiner to determine/import the scope of the claimed terms from the specification into the claims. Applicant argues that the scope of “the interface element being configured to receive as second user input” encompasses more structures, but applicant does not provide citations/evidence in the specification describing other structures. Examiner notes that “the interface element” is described as encompassing 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the rejection(s) under 35 U.S.C. § 103 of amended claims, applicant’s amendment(s) to the claim(s) and arguments has/have overcome the claim rejection(s). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the limitation “the interface element being configured to receive a second user input” has been interpreted under 112(f) as a mean plus function limitation because of the combination of a generic holder “element” and functional language “being configured to receive a second user input” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (an interface element 22 such as an electrical contact: ¶0038) as performing the claimed function, and equivalents thereof.
claim 13, the limitation “the interface element being configured to receive a second user input” has been interpreted under 112(f) as a mean plus function limitation because of the combination of a generic holder “element” and functional language “being configured to receive a second user input” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (an interface element 22 such as an electrical contact: ¶0038) as performing the claimed function, and equivalents thereof.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Begin (US PGPUB 20150025482 – of record).
Begin, while disclosing an apparatus for applying negative pressure to a wound, the apparatus comprising: a wound dressing configured to be placed over a wound of a patient; a negative pressure source disposed on or within the wound dressing, the negative pressure source configured to provide negative pressure to the wound dressing via a fluid flow path; a switch being configured to receive a first user input to control supply of negative pressure with the negative pressure source; an interface element being configured to receive a second user input to disable supply of negative pressure with the negative pressure source; and control circuitry electrically coupled to the switch and the interface element, the control circuitry being configured to: supply of negative pressure with the negative pressure source in response to receipt of the first user input when the negative pressure source is not supplying negative pressure and fails to disclose or reasonably suggest alone or in combination, a switch and an interface element disposed on or within the wound dressing; the interface element being configured to configured to receive a second user input to disable supply of negative pressure with the negative pressure source if the first user input is no longer usable to prevent supply of negative pressure with the negative pressure source; and the control circuitry being configured to in response to receipt of the second user input, disable supply of negative pressure with the negative pressure source by disconnection of power to the negative pressure source without disconnecting power to the control circuitry. 
This limitation not disclosed or rendered obvious by Begin imparts a novel and non-obvious function of the claimed device, namely, enabling the user to turn off the negative pressure source when the switch is no longer usable (the switch experiences a fault) and without disconnecting power to the control circuitry via the interface element on/within the wound dressing, as suggested by applicant in at least paragraph [0020] of the specification, as originally filed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.